Citation Nr: 1101656	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.  

2.  Entitlement to an increased rating for status post tear of 
the medial and lateral menisci of the left knee with ligamentous 
instability (left knee instability), rated as 10 percent 
disabling, prior to December 3, 2003 and from February 1, 2004 to 
March 5, 2009, and evaluated as 20 percent, on and after March 5, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1994 to 
September 2001.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from February 2005 and December 2006 decisions by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, Regional 
Office (RO).

The Board notes that the Veteran has not disagreed with the 
effective date assigned for the grant of service connection for 
DJD, and the effective date for the grant of service connection 
for this left knee disability has not been addressed in any 
statement of the case (SOC) or supplement statement (SSOC).  No 
disagreement with the effective date is presented to the Board 
for appellate review at this time.  


FINDINGS OF FACT

1.  The Veteran underwent partial meniscectomies on the left knee 
on December 3, 2003, and a temporary 100 percent evaluation was 
awarded from December 3, 2003 to February 1, 2004; the Veteran's 
left knee disability did not otherwise change in the one-year 
period prior to the November 29, 2004, receipt of her claim for 
an increased rating.  

2.  The Veteran's left knee flexion is not limited to 45 degrees 
or less, and there is no limitation of left knee extension.  

3.  From February 1, 2004 to March 5, 2009, the Veteran's left 
knee disability was productive of, at most, slight knee 
instability.

4.  On and after March 5, 2009, the Veteran's left knee 
disability was productive of, at most, moderate knee instability.  

5.  Medial and lateral meniscus testing discloses abnormality 
from March 5, 2009.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, left knee, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 
(2010).

2.  Prior to December 3, 2003 and from February 1, 2004 to March 
5, 2009, the criteria for a rating in excess of 10 percent for 
left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5257 (2010).

3.  On and after March 5, 2009, the criteria for an increased 
evaluation from 10 percent to 20 percent for status post tear of 
the medial and lateral menisci of the left knee with ligamentous 
instability (left knee instability), but no higher rating, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257 (2010).

4.  From March 5, 2009, the Veteran is entitled to a separate, 
compensable, 10 percent evaluation for post-operative residuals 
of tears of the medial and lateral menisci of the left knee, 
symptomatic, as separate from an evaluation for ligamentous 
instability (left knee instability).  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide a claimant notification of information 
and evidence necessary to substantiate the claim submitted, the 
division of responsibilities in obtaining evidence, and 
assistance in developing evidence, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice requirement 
with respect to the Veteran's claims was accomplished in letters, 
dated in December 2004 and February 2009, from the RO, explaining 
the type of evidence necessary to establish an increased rating, 
what evidence was to be provided by the Veteran, and what 
evidence the VA would attempt to obtain on her behalf.  The 
letters explained that the evidence must demonstrate a greater 
level of disability than previously assessed to establish an 
increased evaluation.  The letters also indicated that these 
findings could be supported by statements from the Veteran's 
doctor containing physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of the examinations 
and tests.  Although no longer required, the February 2009 letter 
also informed the Veteran of the specific rating criteria 
relevant here.

The foregoing letters plus the December 2006 Statement of the 
Case and April 2009 Supplemental Statement of the Case, 
adequately explained what evidence would warrant a higher rating.  
Although the information contained the respective SOC and SSOC, 
as well as in the December 2004 and February 2009 letters, were 
not provided prior to the rating decisions on appeal, the Board 
finds that this did not result in any prejudice to the Veteran, 
as she has been allowed an opportunity to submit additional 
evidence (which she did).  Moreover, after this additional 
evidence was received the Veteran's claims were readjudicated.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed, and any defect as to the manner and timing of the notice 
provided is harmless.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service and post-service treatment records have been obtained, 
and she has not indicated there are any additional records VA 
should seek on his behalf.  Additionally, the Veteran's declined 
a hearing related to her present claims and has been provided 
appropriate VA examinations related to her claims.  The Board 
concludes that all reasonable efforts were made by VA to obtain 
the evidence necessary to substantiate the Veteran's claims and 
no further assistance to develop evidence is required, as there 
is no notice or suggestion that any additional relevant evidence 
is not of record.  

Historically, a July 2002 rating decision granted the Veteran 
service connection for a left knee disability (characterized as 
residuals of a left knee strain with ligament instability), 
assigning a 10 percent evaluation (i.e., instability).  
Subsequently, in late November 2004, VA received the present 
claim on appeal and, in a February 2005 rating decision.  The RO 
granted the Veteran a temporary 100 percent evaluation based on 
hospital convalescence, from December 3, 2003 to February 1, 
2004, and continued the previously assigned 10 percent evaluation 
for instability, on and after February 1, 2004.  During the 
pendency of the Veteran's appeal, the RO issued a December 2006 
rating decision granting the Veteran a separate 10 percent 
evaluation, effective February 9, 2006, for left knee 
degenerative joint disease.  Following this rating action, the RO 
issued an April 2009 rating action, granting a 20 percent rating 
for a left knee disability based on instability, on and after 
March 5, 2009.  

Rating Regulations and Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

The criteria for disability ratings based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 5260.  
This provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable rating 
is warranted where extension of the knee is limited to 5 degrees.  
A 10 percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Limitation of extension to 
30 degrees warrants the assignment of a 40 percent disability 
rating.

Diagnostic Code 5257 provides a 10 percent rating for slight knee 
impairment with recurrent subluxation or lateral instability.  A 
20 percent rating is assigned for moderate impairment, and a 30 
percent rating for severe impairment of this nature.  

Diagnostic Code 5003, provides for a 10 percent rating for each 
major joint (e.g. the knee) effected by painful limitation of 
motion that is not otherwise compensable under the appropriate 
diagnostic code for that joint based on limitation of motion. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Removal of the 
semilunar cartilage, if symptomatic, will be rated 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5259.  "Semilunar cartilage" is 
defined as either of the crescent-shaped wedges of fibrocartilage 
found in the knee.  The meniscus is a crescent-shaped wedge of 
fibrocartilage.  See Dorland's Illustrated Medical Dictionary, 
28th ed., 1012, 1504.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment, such as under Diagnostic Codes 
5257 and 5261, does not constitute pyramiding.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-04.  VA may assign 
separate disability ratings for limitation of flexion, limitation 
of extension, and instability when the facts warrant it.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the claimant 
undertaking the motion.  VAOPGCPREC 9-04.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Board notes, however, that the Court has held that section 
4.40 does not require a separate rating for pain, but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

An effective date for an increased evaluation may also be the 
earliest date as of which it is "factually ascertainable" that an 
increase in disability had occurred if the claim is received 
within one year from the date of the increase.  38 C.F.R. 
§ 3.400(o)(2).  In determining whether or not an increase was 
factually ascertainable during the year prior to the date the 
claim was received, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).



Background

Historically, the Veteran sought service connection for left knee 
disability in 2001, shortly after her service discharge, and that 
claim was granted by a rating decision issued in July 2002.  An 
initial 10 percent evaluation was assigned.  That 10 percent 
evaluation remained in effect when the Veteran submitted the 
claim underlying this appeal, a claim for increased rating 
received by VA on November 29, 2004.  

Private October 2003 magnetic resonance imaging (MRI) examination 
demonstrated a chronic anterior cruciate ligament (ACL) injury 
and a probable peripheral tear of the posterior horn of the 
lateral meniscus.  A November 2003 private treatment record 
documented the Veteran's account of what the Veteran 
characterized as "episodes where her [left] knee would slip," 
and her account of a recent job related injury to her left knee.  
The Veteran was advised, on November 24, 2003, that she should 
undergo surgery.  
 
In December 2003, the Veteran underwent private arthroscopic 
surgery related to her left knee, with partial meniscectomy, 
lateral meniscus and medial meniscus.  Following this surgery, 
the physician indicated that the Veteran should consider 
reconstructive surgery, in the event she continued to experience 
slipping episodes with activities of daily living and fitness, 
and that she should avoid high risk sports.  Three days after the 
aforementioned surgery, the Veteran had full knee range of 
motion, good sensation and no tenderness; moreover, the surgical 
scars "healed nicely" and were without erythema.  In January 
2004, after numerous private physical therapy treatments, the 
Veteran was released from further treatment and instructed to 
return in the event she experienced any left knee problems, with 
increased activity.  

The Veteran was provided a January 2005 examination, performed on 
behalf of VA by QTC Medical Services (hereinafter, VA exam).  
During the examination interview, the Veteran reported continuous 
left knee pain and swelling, which was exacerbated by walking, 
climbing, crawling and wearing steel-toed boots.  On physical 
examination, abnormal gait and increased knee popping were noted 
with ambulation, but no assistive walking device was required.  
Additionally, the examiner reported a general abnormal appearance 
of the left knee and normal McMurray's and Drawer test results.  
On range of motion examination, the Veteran had pain-free left 
knee flexion from 0 to 130 degrees and extension to 0 degrees, 
with no additional limitation of range of motion on repetitive 
testing, due to pain, fatigue, weakness, lack of endurance or 
incoordination.  

In February 2006, the Veteran was provided another VA 
examination.  During this examination interview, the Veteran 
reported left knee weakness, swelling, episodes of giving way, 
lack of endurance and pain, with prolonged walking.  The 
examination report further documented the Veteran's abnormal 
gait, with a slight limp to the left, and her usage of a knee 
brace for stability (i.e. an ace bandage or elastic sleeve).  
Although the Veteran's left knee presented signs of swelling, 
tenderness and crepitus, she had pain-free flexion from 0 to 140 
degrees, and extension to 0 degrees.  Upon repetitive testing 
joint function was limited by pain, weakness, lack of endurance, 
but not fatigue or incoordination.  The examiner also indicated 
that "slight instability," was found on examination; however, 
no left knee snaps or clicks were present.  Moreover, an x-ray of 
her knee revealed some degenerative arthritic changes.  Cruciate 
ligament stability testing was abnormal in the left knee.  
Testing of the medial and lateral menisci disclosed no 
abnormality.  

The Veteran underwent another VA examination in March 2009.  The 
Veteran continued to report pain, which she managed with 
medication and rest.  She further reported, weakness, stiffness, 
swelling, giving way, lack of endurance, locking, fatigability 
and dislocation.  The Veteran's limping gait, favoring the left 
side, and the absence of any needed assistive walking device were 
also noted by the VA examiner.  

Further examination documented left knee edema, tenderness, 
swelling, and crepitus, but no effusion, weakness, redness, heat 
and guarding on movement, subluxation, locking pain, crepitus, 
genu recurvatum or locking pain.  On range of motion examination, 
the Veteran had pain-free left knee flexion from 0 to 120 
degrees, and extension to 0 degrees, with repetitive use 
resulting in pain, fatigue, weakness, lack of endurance, 
incoordination.  At this time, stability testing revealed 
moderate instability.  In addition, medial and lateral meniscus 
testing was abnormal, with slight degree of severity.

Analysis

1.  Evaluation of Degenerative Joint Disease (DJD)  

By a rating decision issued in December 2006, the RO assigned a 
10 percent evaluation for DJD, left knee, and assigned a 10 
percent evaluation, effective from February 9, 2006, the date of 
VA examination at which DJD, left knee, was demonstrated on 
radiologic examination.  The Veteran has disagreed with the 
evaluation assigned.  The Board notes that the Veteran has not 
disagreed with the effective date assigned for the grant of 
service connection for DJD, and the effective date for the grant 
of service connection for this left knee disability has not been 
addressed in any statement of the case (SOC) or supplement 
statement (SSOC).  No disagreement with the effective date is 
presented to the Board for appellate review at this time.  

The February 2006 VA examination report documented, pain-free 
flexion, to 140 degrees.  A slight limitation of left knee 
flexion, to 120 degrees, was demonstrated at a March 2009 VA 
examination.  Although there are numerous records documenting the 
Veteran's complaints of left knee pain, these records do not 
reflect any increased impairment of left knee flexion.  As noted 
above, the current evaluation for DJD, a 10 percent evaluation, 
is warranted with limitation of flexion to 45 degrees.  There is 
no evidence of left knee flexion limited to at least 45 degrees, 
as to warrant a compensable rating for limitation of flexion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, it is clear 
that the Veteran does not meet the criterion for a 20 percent 
evaluation for limitation of flexion, which would require 
limitation to 45 degrees.  Thus, an evaluation in excess of 10 
percent cannot be granted on the basis of limitation of flexion.  

No limitation of extension was demonstrated on any examination 
during the relevant period, so an increased evaluation based on 
limitation of extension is not warranted.  
The Veteran's DJD, left knee, is evaluated under 38 C.F.R. 
§ 4.71a, DC 5003.  The maximum schedular evaluation under DC 5003 
where one joint is affected is a 10 percent evaluation, so a 
higher initial evaluation cannot be granted under that diagnostic 
code.  

Where there is diagnosed arthritis, documented painful left knee 
motion and limited (albeit noncompensable) flexion, the record 
supports the assignment of a 10 percent rating, and no more.  
Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
examination reports make it clear that the Veteran's range of 
flexion and extension is primarily without pain.  The Veteran 
does complain of pain on use of the left knee, and that complaint 
warrants a 10 percent evaluation.  However, the evidence does not 
reflect that the Veteran's complaints of pain on use are of such 
severity, when considered alone, that is, without consideration 
of those limitations rated under other Diagnostic Codes, as to 
warrant an evaluation in excess of 10 percent.  In particular, at 
the time of 2006 examination, the Veteran was employed in a job 
which required her to carry a ladder and required the Veteran to 
climb, bend, and stoop.  Her ability to perform that employment 
establishes that left knee pain is not so disabling as to warrant 
and evaluation in excess of 10 percent.  Therefore, to this 
extent the Veteran's appeal is denied.  

2.  Evaluation of Knee Instability

      (a).  Prior to December 3, 2003 

The provider who examined the Veteran in November 2003 stated 
that the amount of instability could not be assessed because of 
swelling.  The Veteran reported that she had injured her left 
knee in October 2003, and a tear of a meniscus was identified on 
MRI conducted in October 2003.  The Veteran did not report 
increased instability, although she did report new symptoms, to 
include popping, swelling, and inability to straighten the leg.  
These symptoms were attributed to a meniscal tear, and thus do 
not serve, as a matter of fact, to warrant an increased 
evaluation for instability.  
No evaluation is in effect for a tear of meniscal cartilage prior 
to December 3, 2003, so the Board has considered whether the 
Veteran additional symptoms may be evaluated as instability.  

However, it is clear that the increased symptomatology was 
present prior to November 29, 2003.  The governing regulation 
allows the Board to grant and increased evaluation during the 
year prior to a claim for an increased rating only if it is 
factually ascertainable that the increase in disability occurred 
during the year prior to the claim for increased evaluation.  In 
this case, however, the increase in disability was in October 
2003, prior to one year before the November 29, 2004 claim for 
increase was received.  Therefore, the increased symptoms prior 
to November 29, 2003 do not warrant an increased evaluation.  
38 C.F.R. § 3.400(o)(2); Hazen, supra.

      (b).  From February 1, 2004 through March 5, 2009

The Board acknowledges that the medical evidence, generated 
during the period under review, documented left knee laxity, 
"popping out" and exacerbations with ambulation.  See, e.g., VA 
Examination Report, January 8, 2008; Private Orthopedic Progress 
Note, January 15, 2004; "History," Private Orthopedic Record, 
November 24, 2003.  However, the Veteran did not require the 
usage of an assistive walking device, aside from an ace bandage 
or elastic sleeve for stability.  See Id.; VA Examination Report, 
February 14, 2006.  What is more, a competent medical 
professional reported that the Veteran's knee presented only 
"slight instability."  See "Physical Examination-Knee," VA 
Examination Report, February 2006.  

In view of this evidence and other evidence of record, the 
Veteran's noted left knee instability is best characterized as 
slight, and not moderate.  Therefore, under Diagnostic Code 5257, 
a rating in excess of 10 percent rating is not between February 
1, 2004 and March 5, 2009.  The evidence is not in equipoise, so 
there is no reasonable doubt which may be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b.  To this extent the 
Veteran's appeal is denied.  



(c).  On and After March 5, 2009

On and after March 5, 2009, the Board finds that there is 
insufficient evidence of record, as to warrant the assignment of 
a rating in excess of 20 percent, for left knee instability, 
under Diagnostic Code 5257.  At a March 2009 VA examination, the 
Veteran was noted as having a limping gait that favored her left 
side; however, she did not require an assistive device to walk 
and presented no guarding on movement or subluxation.  VA 
Examination Report, March 5, 2009.  What is more, on stability 
testing the examiner noted only moderate instability.  Id.  
Relying on this evidence and other records associated with the 
claims folder, the Board finds that, on and after March 5, 2009, 
the Veteran's left knee instability was best characterized as 
moderate in nature, and not severe.  As such, a rating in excess 
of 20 percent, on and after March 5, 2009, is not warranted, and 
to this extent, the Veteran's appeal is denied.  

3.  Other Possibly Applicable Diagnostic Codes

The Board has considered all applicable provisions of law and 
regulation, made potentially applicable through the assertions 
and issues raised in the record, and finds that there is 
insufficient evidence of record to warrant the assignment of a 
separate, and/or more favorable, rating under any other 
Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Diagnostic Code 5258 is not for application in the present 
circumstance, based on the evidence of record.  The Veteran did 
have dislocated semilunar cartilage in the knee, but that 
dislocated cartilage was removed in December 2003.  

From February 1, 2004, through March 5, 2009, the evidence 
establishes that the Veteran did not report locking of the left 
knee or symptoms of a severity similar to those presented in 
October 2003, when the torn semilunar cartilage that was removed 
in December 2003 was found.  No provider recommended an MRI 
during the period from February 1, 2004 to March 5, 2009.  The 
Veteran did not seek clinical evaluation for increased symptoms 
during that period.  Thus, the evidence establishes that no torn 
semilunar cartilage was present.
Stated differently, Diagnostic Code 5258 requires there be not 
only dislocated semilunar cartilage, pain and effusion but also 
frequent episodes of "locking."  The Veteran complained of 
instability, but not locking during this period.  See Tatum v. 
Shinseki, 23 Vet. App. 152 (2009); Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).  Thus, DC 5258 is not applicable.

Certainly, the Veteran underwent removal of torn semilunar 
cartilage in December 2003.  DC 5259 provides a 10 percent 
evaluation where there are symptomatic residuals of removal of 
cartilage from the knee.  In this case, the Veteran is evaluated 
for DJD, left knee, and instability, left knee.  The Veteran 
manifested an abnormal gait, instability, pain, tenderness, and 
swelling of the left knee, but her providers attributed those 
symptoms to the instability and DJD.  In particular, the Veteran 
was advised that she might require reconstruction of the 
ligaments.  Examinations of the ligaments disclosed abnormality, 
but examination of the meniscal cartilage function disclosed no 
abnormality.  

Thus, a separate rating under this diagnostic code is not 
warranted because there is no other symptomatology associated 
with the removal of semilunar cartilage that has not been 
accounted for by the 10 percent rating under DC 5257 and the 10 
percent rating under DC 5003.  To also grant a separate 10 
percent rating under 5259 in this case would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14 . As DC 5259 does not 
provide for a rating higher than 10 percent, substitution of an 
evaluation under DC 5259 for the evaluation under DC 5257 or the 
evaluation under DC 5003 would provide no benefit to the Veteran.  

The Board further finds that a separate, and/or more favorable 
rating, under Diagnostic Code 5259, is not appropriate in the 
present circumstance.  Without question, the Veteran underwent 
surgery to remove left semilunar cartilage.  However, the medical 
evidence of record does not show that her left knee symptoms 
(i.e. pain, instability and limitation of motion) from February 
1, 2004 through March 5, 2009, were the result of this surgery.  
See Private Operation Note, December 1, 2003; Private MRI Report, 
October 31, 2003.  Rather, the evidence of record indicates that 
the Veteran's reported symptoms are associated with degenerative 
arthritis, for which she has already been rated.  See VA 
Examination Reports, February 9, 2006 and January 4, 2005.  In 
essence, to compensate the Veteran for the same set of symptoms 
resulting from degenerative arthritis and the removal of 
semilunar cartilage would constitute improper pyramiding.  See 
38 C.F.R. § 4.14; see also Boggs v. Peake, 520 F.3d 1330, 1337 
(Fed. Cir. 2008).  Accordingly, Diagnostic Code 5259 is not for 
application in the present circumstance.  

However, at the time of the March 5, 2009 VA examination, testing 
of meniscal function disclosed some abnormality.  As this finding 
is not compensated under DC 5003 or under DC 5257, the Veteran is 
entitled to a separate, compensable evaluation under DC 5259 form 
March 5, 2009, when abnormality of the semilunar cartilage was 
again demonstrated following the December 2003 surgical removal 
of disclosed semilunar cartilage.  

The Board has also considered the applicability of other 
Diagnostic Codes, but the evidence of record does not reflect any 
diagnosed (i) ankylosis; (ii) impairment of the tibia and fibula; 
or (iii) genu recurvatum, making Diagnostic Codes 5256, 5262 and 
5263 inapplicable.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact her service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the respective disability ratings that have 
been assigned contemplate the level of impairment reported by the 
Veteran, to include employment related interference and pain 
symptoms, and there is no aspect of the disabilities that is not 
contemplated by the schedular criteria.  

In particular, the Veteran continued to work full-time, and 
reported in 2006 that she had lost a total of 9 days of work over 
the past year as a result of the service-connected disabilities.  
This loss of work is consistent with the 20 percent evaluation in 
effect for left knee disabilities during the period from February 
1, 2004, through March 5, 2009.  At the time of March 5, 2009, VA 
examination, the Veteran reported increased impairment of her 
industrial functioning, but did not report a level of impairment 
inconsistent with the 40 percent evaluation assigned in this 
decision from March 5, 2009.  

Moreover, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, for which the Veteran has 
not been separately compensated or that is not contemplated in 
the respective ratings assigned, as to take this matter outside 
the norm and to warrant an extraschedular rating.  

Once again, the Board, having considered both the Veteran's 
reports of impairment and the medical evidence of record, 
concludes that the rating schedule contemplates this loss of 
working time, due to exacerbations, which is commensurate with 
the Veteran's level of disability.  See 38 C.F.R. § 4.1.  See 
also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the aforementioned 
reasons, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

A rating in excess of 10 percent for left knee DJD is denied.

A rating in excess of 10 percent for left knee instability, prior 
to December 3, 2003 and from February 1, 2004 through March 5, 
2009, is denied.

A rating in excess of 20 percent for left knee instability, on 
and after March 5, 2009, is denied.  

A separate, compensable, 10 percent evaluation for symptomatic 
post-operative semilunar cartilage, left knee, is granted from 
March 5, 2009, subject to law and regulations governing the 
effective date of an award of monetary compensation; the appeal 
is granted to this extent only.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


